Citation Nr: 1034167	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-22 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a bilateral shoulder 
disability.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service connected Type II diabetes 
mellitus with bilateral peripheral neuropathy, nephropathy of the 
feet, and retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1970.  He received the Bronze Star medal.

These matters come before the Board of Veterans' Appeals (Board) 
from March and July 2005 rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In the March 2005 decision, the RO denied entitlement to service 
connection for hypertension.  In the July 2005 decision, the RO 
denied entitlement to service connection for residuals of an 
injury to the neck, shoulders, and back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McClendon, 20 Vet. App. at 83.

The Veteran's medical records reveal that he has been diagnosed 
as having current neck and lower back disabilities.  For example, 
an April 2004 radiology report from Massena Memorial Hospital 
indicated diagnoses of degenerative arthritis of the cervical and 
lumbosacral spines.  His medical records, including an April 2004 
VA clinic evaluation note, also reveal that he has reported 
bilateral shoulder pain and discomfort on numerous occasions.  
The most recent clinical evidence of a diagnosed left shoulder 
disability is a July 2002 examination report from Hermon Health 
Center (Hermon) which indicated diagnoses of left bicipital 
tendonitis and rotator tendonitis.  Thus, there is evidence of 
current neck, lower back, and bilateral shoulder disabilities.

In his November 2004 claim (VA Form 21-4138) the Veteran stated 
that he injured his neck, back, and shoulders while serving in 
Vietnam when a tree fell on his head while he operated a 
bulldozer.  In an April 2005 letter, a fellow serviceman stated 
that he served with the Veteran in Vietnam and that the Veteran 
injured his neck and back while he operated a bulldozer.

The Veteran's service treatment records confirm that in April 
1969 he was injured when a tree fell on his head while serving in 
Vietnam.  Also, he injured his lower back while changing a tire 
in August 1970 and was diagnosed as having a mild strain.  

On numerous occasions, the Veteran has reported that he has 
experienced neck, back, and bilateral shoulder pain ever since 
his in-service injury.  Furthermore, in a November 2004 letter, 
the Veteran's wife stated that she had been married to the 
Veteran since June 1969 and that he had experienced neck, back, 
and shoulder pain throughout their entire marriage.

In its June 2010 statement, the Veteran's representative argued 
that the Veteran was entitled to VA examinations for his neck, 
lower back, and shoulder disabilities.  As there is evidence of 
current neck, lower back, and bilateral shoulder disabilities, 
in-service neck, lower back, and shoulder injuries, and evidence 
as to continuity of symptomatology indicating the Veteran's 
disabilities may be related to service, the Board agrees that 
VA's duty to obtain examinations as to the nature and etiology of 
the Veteran's neck, lower back, and bilateral shoulder 
disabilities is triggered.  

Examinations are needed to obtain medical opinions as to the 
relationship of the Veteran's neck and lower back disabilities to 
service.  An examination is also needed to determine whether the 
Veteran has a current bilateral shoulder disability and to obtain 
a medical opinion as to the relationship of any such disability 
to service.  

As for the claim for service connection for hypertension, the 
Veteran's medical records, including a September 2004, VA 
examination report, reveal that he has been diagnosed as having 
essential hypertension.  The Veteran contends that his 
hypertension is secondary to his service connected diabetes 
mellitus.

In September 2004, the physician who conducted the September 2004 
VA examination provided an opinion that the Veteran's 
hypertension was not aggravated by his service connected diabetic 
nephropathy.  This opinion was based on the fact that the Veteran 
had been prescribed medications for hypertension for the previous 
10 to 12 years (since approximately 1992-1994) and that he was 
diagnosed as having diabetes 7 years prior to the September 2004 
opinion (1997).  In other words, hypertension pre-existed 
diabetes.  Also, his blood pressure was well controlled at the 
time of the September 2004 VA examination.

The September 2004 opinion is inadequate because the physician's 
conclusion was, in part, based upon an inaccurate history.  A 
March 2005 note from a licensed practical nurse from Hermon 
reveals that the Veteran was diagnosed as having both 
hypertension and elevated blood sugar in November 1988.  The 
Veteran's medical records from Hermon indicate that he was 
diagnosed as having elevated blood pressure in April 1985, was 
diagnosed as having elevated sugar in December 1988, and was 
diagnosed as having adult onset diabetes mellitus in April 1991.

As the physician who provided the September 2004 opinion relied 
on an inaccurate history, the opinion is inadequate.  See Boggs 
v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 
6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  Furthermore, no opinion was provided as to 
whether the Veteran's hypertension was directly related to 
service.  Thus, a new VA examination is necessary in order to 
obtain opinions as to the relationship of the Veteran's 
hypertension to service and his service connected diabetes 
mellitus.

An undated Social Security Administration (SSA) notice of award 
letter reveals that the Veteran was entitled to SSA disability 
benefits beginning in December 2003.  An April 2004 VA treatment 
note indicates that the Veteran reported that he was filing for 
SSA disability benefits for diabetes and quadruple bypass 
surgery.  The United States Court of Appeals for Veterans Claims 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. 
Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to 
get SSA records when there is no evidence that they are 
relevant).  As the Veteran had filed for SSA disability benefits 
for diabetes and he is claiming service connection for 
hypertension as secondary to diabetes, the medical records 
related to the SSA's disability determination may be relevant.  
As these records have not yet been associated with the claims 
file, a remand is also necessary to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision.

2.  After any SSA disability records have 
been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current cervical spine disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current cervical 
spine disability had its onset in service, 
is related to his in-service neck injury, 
or is otherwise the result of a disease or 
injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service neck 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.

3.  After any SSA disability records have 
been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current lower back 
disability had its onset in service, is 
related to his in-service lower back 
injuries, or is otherwise the result of a 
disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service lower 
back injury, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

4.  After any SSA disability records have 
been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the nature and 
etiology of any current bilateral shoulder 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current bilateral shoulder 
disability had its onset in service, is 
related to the Veteran's in-service 
bilateral shoulder injury, or is otherwise 
the result of a disease or injury in 
service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service bilateral 
shoulder injury, his symptoms and history, 
and such reports must be considered in 
formulating any opinions.

5.  After any SSA disability records have 
been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current hypertension.  All indicated 
tests and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current 
hypertension had its onset in service or in 
the year immediately after service, or is 
the result of a disease or injury in 
service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current hypertension was either 
caused or aggravated by his service-
connected diabetes mellitus.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

6.  The Agency of Original Jurisdiction 
(AOJ) should review the examination reports 
to ensure that they contain the information 
requested in this remand and are otherwise 
complete.

7.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


